NO. 12-17-00366-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MICHAEL KENNEDY,                                         §        APPEAL FROM THE 3RD
APPELLANT

V.                                                       §        JUDICIAL DISTRICT COURT

JAMES T. WORTHEN, ET AL,
APPELLEES                                                §        ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        On November 27, 2017, the clerk of this Court notified Appellant that the filing fee in
this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing
fee on or before December 7, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not paid the filing fee or submitted a declaration of
inability to pay costs, an inmate trust account statement, or an affidavit regarding previous
filings. See TEX. R. APP. P. 20.1, see also TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a),
14.004 (West 2017); In re Benjamin, No. 09-17-00396-CV, 2017 WL 4974632, at *1, n.1 (Tex.
App.—Beaumont Nov. 2, 2017, orig. proceeding).
        Accordingly, because Appellant has failed, after notice, to comply with Rule 5, the
appeal is dismissed. See TEX. R. APP. P. 42.3(c).1 All pending motions are overruled as moot.2

         1
           The notice of appeal identifies an illegible trial court cause number. The clerk of this Court has been
unable to verify with Anderson County that there is a pending civil cause against this Court.
        2
           One such motion is a motion to recuse the justices of this Court. Relator has filed multiple such motions
in recent months. He claims to have filed a civil lawsuit against this Court in Anderson County. We first note that
Opinion delivered December 21, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




Relator’s motion fails to comply with the applicable rule regarding the contents of motions to recuse. See TEX. R.
CIV. P. 18a. Additionally, the clerk of this Court contacted Anderson County and has been unable to verify that a
pending lawsuit exists. Even so, the applicable rules governing recusal apply to judges in which the case is pending.
See TEX. R. APP. P. 16.3. Until an appeal from a lawsuit is properly pending before this Court, there is nothing from
which the Court may recuse itself. See id.


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 21, 2017


                                        NO. 12-17-00366-CV


                                    MICHAEL KENNEDY,
                                          Appellant
                                             V.
                                 JAMES T. WORTHEN, ET AL,
                                          Appellees


                                 Appeal from the 3rd District Court
                        of Anderson County, Texas (Tr.Ct.No. Unknown)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that the
appeal be dismissed, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.